Citation Nr: 0522107	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-03 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased rating for residuals, 
plantar fasciitis with right heel reconstruction, currently 
rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
October 1998, and again from October 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals, plantar fasciitis with right heel reconstruction, 
and awarded a 10 percent rating, effective October 2002.  The 
veteran disagreed with the initial rating and the current 
appeal ensued.  

The veteran testified at a videoconference hearing before the 
undersigned in June 2005.  A transcript of the hearing is of 
record in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's residuals, plantar fasciitis with right 
heel reconstruction, are productive of moderately severe 
disablement.  


CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
of 20 percent, and no more, for residuals, plantar fasciitis 
with right heel reconstruction have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim have been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate her claim, 
and the responsibility for obtaining it, by letter dated in 
March 2003, which asked her to submit certain information, 
and informed her of the elements needed to substantiate her 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
VA would be obtaining, and essentially asked her to send to 
VA any information he had to process the claim.  The letter 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The rating decision 
on appeal, together with the statement of the case, and 
supplemental statement of the case adequately informed the 
appellant of the types of evidence needed to substantiate her 
claim for service connection and an initial increased 
schedular rating.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of her claim.  General VCAA notice was sent in March 2003, 
prior to the rating appealed.  Moreover, this issue is a 
"downstream" matter from a claim which was  granted, such 
that additional notice is not required.  See VAOGCPREC 8-
2003; 69 Fed. Reg. 25180 (2004).  The appellant was also 
provided an opportunity to testify at a hearing, which she 
did in June 2005, before the undersigned.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's service medical 
records and private medical records, and she underwent VA 
examination in connection with the claim.  The veteran has 
not identified any additional evidence pertinent to her claim 
not already of record, and there are no known additional 
records to obtain.  There is nothing further that can be done 
in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  

As to the merits of the claim, the record indicates that 
service connection was established for residuals, plantar 
fasciitis with right heel reconstruction by rating decision 
of September 2003.  A 10 percent evaluation was assigned, 
effective from October 2002.  The veteran disagreed with the 
initial 10 percent rating and the instant claim ensued.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Evidence relevant to the severity of the veteran's residuals, 
plantar fasciitis with right heel reconstruction includes her 
service medical records, which show that the veteran was 
diagnosed and treated for plantar fasciitis while on active 
duty.  She was initially treated for pain in the back of the 
right heel and arches, bilaterally.  It was assessed as a 
pump bump and plantar fasciitis.  She was prescribed 
orthotics, stretching exercises, Naproxen, and follow-up as 
needed.  In April 2002, after the veteran had been treated 
with casting, injections, and profiles, with no relief of her 
right foot symptoms, she underwent an exostectomy of the pump 
bump of the right heel.  

Shortly after service, the veteran was seen in October 2002, 
with continued complaints of pain and swelling of the right 
foot since surgery in service in April 2002.  She was advised 
that she could still have been having some residual 
inflammatory reaction or Achilles tendonitis type problems at 
the attachment of the Achilles tendon, postoperatively.  In 
October 2002, she underwent additional surgery for Haglund's 
deformity of the right foot and resection was performed with 
insertion of a bone anchor.  

In March 2003, the veteran underwent a VA examination.  It 
was noted that she had surgery in April 2002, continued to 
have persistent problems, and had her surgery redone in 
October 2002.  Since that time, her right foot condition was 
no better as she continued to complain of persistent heel 
pain.  She indicated increasing aching, pain and tenderness, 
to soreness.  At the time of the examination, she wore no 
special inserts or shoes.  She had difficulty with prolonged 
standing, and climbing up and down stairs was more difficult.  
Heavy use caused more pain and soreness in the heel as well.  
Physical examination of the right heel revealed a well healed 
scar right around the lateral aspect of the Achilles tendon.  
There was slight swelling, with tenderness and soreness to 
palpation.  She was able to dorsiflex the ankle 20 degrees 
and accomplish plantar flexion to 40 degrees.  She was able 
to raise on her toes and heels partially, but it was painful 
for her to do this.  No other deformities of the foot were 
noted or identified at this examination.  X-ray examination 
revealed the suggestion of early minimal arthritic changes of 
the first metatarsal joints.  The diagnosis was residual 
postoperative excision exostosis, right heel.  

Private treatment records dated from October 2003 to 
January 2004 from Jordan P. Grossman, DPM were obtained and 
associated with the claims folder.  Dr. Grossman's records 
showed that the veteran continued to have chronic right 
posterior heel pain with her symptoms unchanged.  There was 
tenderness with palpation to posterior calcaneal region, 
right foot.  Achilles tendon appeared grossly intact without 
deficits.  There was pain with medial and lateral compression 
at the Achilles tendon insertion sight.  She had difficulty 
with the single heel raise test to the right lower extremity.  
There was mild bony hypertrophy to the posterior right heel 
region.  There was mild pain elicited with active right ankle 
motion.  Muscle strength was 5/5 of all extrinsic/intrinsic 
muscle groups.  There was no evidence of foot or ankle 
instability.  She had an MRI of the right foot in 
November 2003 which showed the Achilles tendon appeared 
intact and normal in signal intensity.  There was no abnormal 
tendon signal visualized.  Fluid was surrounding the talus 
primarily anterior and posterior to the talus at the level of 
the talocalcaneal joint.  The diagnostic impression was 
insertional Achilles tendonitis, secondary to posterior 
calcaneal osteophyte, right heel, and incisional nerve 
entrapment, right heel.  Conservative and surgical treatment 
options were discussed with the veteran, and she underwent 
additional surgery in December 2003.  The postoperative 
diagnoses were right insertional Achilles tendon rupture, 
exostosis, right calcaneus, and incisional nerve entrapment, 
right heel.  At her first postoperative visit, there was 
minimal pain at the surgical site on the posterolateral 
aspect of the right heel.  She was to remain non 
weightbearing, use crutches, a low profile walker boot and an 
ace bandage.  Two weeks later, Dr. Grossman indicated that 
the veteran had satisfactory postoperative outcome despite 
noncompliance  Two weeks later on follow-up, the veteran 
indicated after weight bearing and ambulation for several 
hours, she had dull aching pain at the Achilles tendon 
insertional site.  Physical examination revealed the incision 
was well healed.  There was mild tenderness with palpation 
and mild effusion to the posterolateral right heel region.  
Muscle strength was 5/5.  Dr. Grossman indicated that the 
veteran appeared to be having some insertional Achilles 
tendinitis, postoperatively.  He believed that her early 
noncompliance probably contributed to her general discomfort.  
He believed that she would do quite well with physical 
therapy, but she refused, due to a lack of time with work and 
school.  He prescribed heel cups to off load the Achilles 
tendon region as well as prescription medication.  She was 
scheduled to return for follow-up in six weeks.  

The veteran testified at a videoconference hearing before the 
undersigned in June 2005.  She testified regarding her three 
surgeries in two years for her right foot disability.  She 
related that driving, although necessary for her employment 
as a caseworker, was uncomfortable.  She described an 
inability to walk the mall, difficulty ambulating stairs, and 
the necessity of having someone cover for her at work two to 
three times a week because of right foot pain.  She also 
testified that she had to miss classes four to five times in 
a semester because of her right foot disability.  She said 
she took Motrin for pain, and when measured on a scale of 1 
to 10, her foot pain was generally a 6 or 7.  

The veteran's residuals, plantar fasciitis with right heel 
reconstruction have been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, DC 5284, pursuant 
to other foot injuries.  Under this code, moderate foot 
injuries warrant a 10 percent rating.  Moderately severe foot 
injuries warrant a 20 percent rating.  Severe foot injuries 
warrant a 30 percent rating.  Note:  With actual loss of use 
of the foot, rate as 40 percent.  38 C.F.R. § 4.71a, DC 5271.  

A review of the evidence detailed above reveals that, 
overall, the veteran's residuals, plantar fasciitis with 
right heel reconstruction, are moderately severe in 
disablement, but no more, warranting a 20 percent rating 
under DC 5284.  From April 2002, to December 2003, the 
veteran had three surgeries on her right foot for plantar 
fasciitis.  Throughout the appeal period, she has had pain, 
soreness, tenderness, and incisional nerve entrapment of the 
right heel.  She has had difficulty walking, and mild bony 
hypertrophy in the heel region.  Although she has pain of a 
level 6 or 7 on a scale of 1 to 10, her muscle strength has 
been 5/5, there has been no evidence of foot or ankle 
instability, and she was able to raise on her heels and toes 
partially.  This is not reflective of severe foot injury, 
necessary for a 30 percent rating.  

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the veteran has complained of pain and 
weakness on repeated use.  However, the Board finds that a 20 
percent rating, and no more, under DC 5284 for "moderately 
severe" right foot disability is appropriately assigned.  The 
veteran had the ability to dorsiflex her right ankle 
20 degrees and accomplish plantar flexion to 40 degrees.  The 
Board notes that normal range of motion of the ankle is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II (2004).  Thus, the Board finds that 
consideration of these factors does not result in a higher 
disability rating.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other 
applicable code sections.  In this regard, the Board has 
considered rating the veteran's disability under the 
provisions for the application of other foot codes.  There 
was no malunion or nonunion of the tarsal or metatarsal bones 
of the right foot, to warrant rating under diagnostic code 
5283.  Additionally, there is no claw foot or flat foot; 
therefore, diagnostic code 5278 nor diagnostic code 5276, 
respectively, are appropriate codes under which to rate the 
veteran's right foot disability.  

Therefore, based on the foregoing, the veteran's residuals, 
plantar fasciitis with right heel reconstruction is 
appropriately evaluated as other foot injuries, and 
throughout the rating period this condition was moderately 
severe, and a 20 percent rating and no more, is warranted.  



ORDER

A 20 percent rating, and no more, for residuals, plantar 
fasciitis with right heel reconstruction is granted, subject 
to the provisions governing the payment of monetary benefits.  




	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


